J-S46031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: Z.V. A/K/A             :   IN THE SUPERIOR COURT OF
    Z.M.V-G., A MINOR                          :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.G., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 695 EDA 2018

                    Appeal from the Decree February 1, 2018,
              in the Court of Common Pleas of Philadelphia County,
                Family Court at No(s): CP-51-AP-0001019-2017,
                            CP-51-DP-0002120-2012.

    IN THE INTEREST OF: Z.B., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.G., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 696 EDA 2018

                    Appeal from the Decree February 1, 2018,
              in the Court of Common Pleas of Philadelphia County,
                Family Court at No(s): CP-51-AP-0001020-2017,
                            CP-51-DP-0002522-2015.


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

MEMORANDUM BY KUNSELMAN, J.:                          FILED OCTOBER 02, 2018

       In these consolidated matters, Appellant S.G. (“Mother”) appeals the

involuntary termination of her parental rights to children Z.B (age 4) and Z.V.

(age 6).1 After careful review, we affirm.
____________________________________________


1The court also terminated the rights of the father, P.T.-B.., who does not
appeal.
J-S46031-18



      The Philadelphia Department of Human Services (“DHS”) became

involved with the family in September 2015 when Mother was arrested for

shoplifting; DHS obtained an order for protective custody to ensure their

safety. The court placed children in foster care. On September 22, 2015, the

trial court adjudicated the children dependent.

      In December 2015, DHS created a “Single Case Plan” to facilitate the

reunification of the children with Mother. The Single Case Plan was revised

several times during the dependency case; however, the plan’s objectives

were almost entirely the same throughout.         These primary objectives

included: participate in dual-diagnosis services; engage in parenting and

domestic violence services; obtain appropriate identification; maintain

consistent visitation with the children.   See Notes of Testimony, 2/1/2018

(“N.T.”), at 7-8.

      The DHS caseworker testified that Mother struggled to comply with each

of these goals. Meanwhile, in April 2017, the court placed the children in the

pre-adoptive foster home of their paternal great grandmother. Id., at 6.

      In October 2017, DHS filed termination petitions. At the hearing, on

December 14, 2017, it appeared Mother might voluntarily relinquish her

parental rights. The trial court heard testimony and accepted DHS Exhibits 1

thru 15. The court ordered Mother, if she voluntarily chose to relinquish her

rights, to submit the appropriate paperwork by December 28, 2017.          For

whatever reason, this did not happen. Therefore, the court scheduled a

contested hearing for February 1, 2018. This hearing was an abbreviated one;

                                     -2-
J-S46031-18



DHS only had to address the second prong of the termination analysis under

§ 2511(b), because the evidence from the prior court date already dealt with

the first prong of the termination analysis under § 2511(a). Despite receiving

notice, Mother did not appear at this second date.2        Mother’s counsel did

appear; and during the ensuing termination hearing, her counsel did not

object to the admission of DHS’ exhibits or cross-examine the only witness.

At the conclusion of this hearing, the court terminated Mother’s rights

pursuant to 23 Pa.C.S.A. §2511(a)(1), (2), (5), (8) and § 2511(b). Mother

presents to us this appeal.

       Mother raises two issues:

          1. Did [DHS] sustain the burden that Mother’s rights should
          be terminated when there was evidence that Mother had
          completed and/or had been actively completing her
          permanency goals?

          2. Was there sufficient evidence presented to establish that
          it was in the best interest of the children to terminate
          Mother’s parental rights?

Mother’s brief, at 10.

       We observe our well-settled standard of review:

          The standard of review in termination of parental rights
          cases requires appellate courts to accept the findings of fact
          and credibility determinations of the trial court if they are
          supported by the record. If the factual findings are
          supported, appellate courts review to determine if the trial
          court made an error of law or abused its discretion. A
          decision may be reversed for an abuse of discretion only
____________________________________________


2Mother’s absence was gleaned from the Appellee’s brief, as it was not clearly
noted on the record. See Appellee’s Brief, at 7.

                                           -3-
J-S46031-18


         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will. The trial court's
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.

In re Adoption of A.C., 162 A.3d 1123, 1128 (Pa. Super. 2017)(citing In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013)).

      Section 2511 of the Adoption Act governs the involuntary termination of

parental rights; termination requires a bifurcated analysis.

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent's conduct satisfies the statutory
         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent's conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to
         Section 2511(b): determination of the needs and welfare of
         the child under the standard of best interests of the child.

Id. (Citing In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007)).

      In her first argument, Mother essentially challenges the sufficiency of

the evidence to terminate under § 2511(a). Specifically, Mother argues that

there was evidence that she was actively completing her permanency goals.

See Mother’s Brief, at 10.    However, at the termination hearing, Mother’s

counsel (operating in her absence) did not contest any of DHS’ exhibits or the

DHS caseworker’s testimony establishing the grounds for termination under

this portion of the statute. Instead, DHS’ evidence that Mother did not comply

with the case plan goals was uncontested:


                                      -4-
J-S46031-18


         ASSISTANT SOLICITOR: In terms of the parents it looks like
         from the last hearing we put in DHS 1 through 15 as
         evidence, but just to briefly summarize for the record, is it
         fair to say that neither of the parents completed their single
         case plan goals in total as of today.

         WITNESS: Yes.

         ASSISTANT SOLICITOR: And some of the primary goals for
         mother would have been dual diagnosis services, ARC
         services, to include parenting, housing, domestic violence
         counseling, obtaining appropriate identification as well as
         consistent visits?

         WITNESS: Yes.

         ASSISTANT SOLICITOR: And she struggled with complying
         each of those, is that fair to say?

         WITNESS: Yes.

         ASSISTANT SOLICITOR: And no successful certificates were
         provided to your agency?

         WITNESS: No.

         […]

         ASSISTANT SOLICITOR: So, Your Honor, I would just move
         to incorporate the prior exhibits that were introduced at the
         last listing. I believe we had the same stipulation as to the
         statement of facts and with the conclusion of that evidence
         I would rest and offer for cross.

         […]

         MOTHER’S COUNSEL: No questions.

N.T., at 7-9.

      Although Mother’s counsel did not stipulate to the statement of facts,

the transcript indicates counsel did not object either.     The GAL, Father’s

counsel, and the Child Advocate all agreed to the stipulation in order. Mother’s

counsel was silent. Id., at 5. Then the hearing proceeded with DHS’ direct


                                     -5-
J-S46031-18



examination of the caseworker. Elsewhere in the transcript, both the assistant

solicitor and the court noted that the facts had been stipulated. See id., at

9. When this happened, Mother’s counsel did not object or otherwise correct

their assumption.

      Even if Mother did not stipulate to the facts, she did not engage in any

cross-examination, nor did she otherwise present a case challenging the

evidence or testimony.       Consequently, the trial court was left with

uncontroverted evidence establishing that grounds under each §§ 2511(a)(1),

(2), (5), and (8) existed.

      Mother further contends that the sheer number of Single Case Plan

Objectives that [she] was expected to complete was “overwhelming and

insurmountable.” Mother’s Brief, at 18. She further alleges that the objectives

were frequently revised. Id., at 17. Mother also alleges that they were too

vague and “not concrete or definable.” Id., at 18. While it does appear that

DHS regularly revised some objectives, the core of the reunification plan

remained the same throughout the dependency case.          Moreover, the only

potentially ambiguous objective from Mother’s proffered litany is her objective

that she “understand her role as protection and provider.” Id., at 17. But

clearly the failure to meet this goal played no role in the court’s decision to

terminate her parental rights.

      Had the record been replete with battles over comprehension of the

reunification plan and substantial compliance of the same, we might have

pause. Here, however, the only evidence of record is that Mother completed

                                     -6-
J-S46031-18



none of the primary goals, e.g.: consistent visitation; drug and alcohol

screening; and parenting. See N.T., at 7-9.              The court did not abuse its

discretion when finding that DHS met its evidentiary burden under § 2511(a).

       Having determined that the trial court made no error as to § 2511(a),

we now address the second part of two-prong termination analysis and

Mother’s second issue on appeal.               Similar to her first issue, Mother also

challenges the sufficiency of the evidence, but this time under § 2511(b).3

See Mother’s Brief, at 10; 18.

       Here, too, we observe Mother’s counsel did not cross-examine the

witness or otherwise present a case regarding this second prong of the

termination analysis. The DHS caseworker testified that there was no bond

between the children and Mother, likely due to the fact that Mother did not

consistently visit the children. The DHS caseworker testified that termination

of Mother’s rights would not harm either child. Id. The children do not look

to Mother to meet their day-to-day basic needs. Id. The children are doing

well in their pre-adoptive, kinship placement with the paternal great-

grandmother. Id. The DHS caseworker testified that the children are bonded

with the paternal great-grandmother.               Id., at 6-7.   The paternal great-

grandmother meets the children’s needs. Id.                  No one challenged this

testimony. Id., at 9.

____________________________________________


3 While Mother references the child’s “best interest” in her second Statement
of Error, she briefs the issue as a § 2511(b) matter under a heading that
alludes to the child’s “needs and welfare.”

                                           -7-
J-S46031-18



      Despite the brevity of the termination hearing, DHS put forth

uncontested testimony and evidence that the grounds for termination have

been established under § 2511(a), and that termination would best serve the

children’s needs and welfare under § 2511(b). Despite having notice, Mother

did not attend the hearing. Thus, although her counsel did not actively object,

cross-examine, or offer contradictory evidence in this case, Mother gave her

counsel little, if anything, to work with in opposing the termination of her

parental rights. As such, the trial court’s decision to grant the termination

petition was not an abuse of discretion.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/18




                                     -8-